DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Status of Claims
Claim 1, 4-13, 15, 17-22, and 24-25 are pending and subject to this Office Action. Claim 25 is new.
The previous rejection of claims 1, 4-13, 15, 17-22, and 24 under 35 USC 112(a) is withdrawn in view of the amendment mad to claims 1,4, 8, and 24.

Response to Arguments
Applicant’s arguments (see Remarks filed on 03/31/2021) with respect to the rejections of claims 1, 4-13, and 20-22 under 35 USC 103 as being unpatentable over Song (US Pub. 2016/0251281) have been fully considered and are persuasive. Song teaches carrying out the dehydration of a diol to alkenols and the dehydration of said alkenols to butadiene in a single step, and, therefore, Song does not teach performing the two dehydrations at different conditions, as recited in claim 1. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection of claim 1 and its dependent claims is made 

With regard to the Innes and Adam references, Applicant argues on pg. 12-13 that there is insufficient motivation for one skilled in the art to look at the teachings of these references. Particularly, Applicant argues that the alkylation process of Innes is completely different from the dehydration, and even if Innes suggests that supported zeolite are advisable in processes with higher temperatures, the supported zeolite of Innes are suggested as apt for processes with temperatures ranging from 32 ºC to 315 ºC. Applicant contends that Adam discloses the production of olefins from a specific mono-alcohol (isobutanol) under higher temperature conditions (higher than 450 ºC) relative to the present application, which renders debatable the motivation to look at Adam’s teaching.
In response, while it is acknowledged that the reactions of Innes and Adam are different from the dehydration of alkenol, Innes and Adam were cited in the previous Office Action to evidence that binders can be used to support zeolite catalysts in a reaction that operates at elevated temperatures (including those overlapping with the temperature of Cesana). The examiner’s position is that adding a binder to support the zeolite material disclosed in the Cesana/Song process merely involves using a well-known technique in processes using zeolite catalysts, and it would be obvious for a person of ordinary skill in the art to recognize that the benefits of using a binder to support a zeolite (e.g. increased stability and resistance to temperature conditions) generally apply to any catalytic reaction operating at high temperatures.

With regard to the rejection of claim 24 over Cesana (WO 2015/173780), in view of Song, as evidenced by Nikita, Innes, and Adam, Applicant argues on page 14 that there is “no indication in Cesana regarding the dimensions of pores (mesoporous, microporous, etc.) and Song (let alone in Innes or Adam) to select H-Y and H-BEA zeolite with a SAR of 7-60 among the specifically macroporous and mesoporous zeolite and use them in Cesana’s alkenol dehydration step.”
In response, the examiner respectfully disagrees with Applicant because Cesana expressly teaches that the suitable catalysts for conducting the dehydration of alkenols to 1,3-butadiene include zeolites (pg. 21, lines 1-2), and Song discloses a zeolite catalyst capable of catalyzing the dehydration of alkenols to 1,3-butadiene. This involves application of a known catalyst in a known process to yield predictable results. Furthermore, Song teaches that the workable zeolite catalyst include H-Y and H-BEA zeolite (macroporous zeolites) with a SiO2/Al2O3 (SAR) of about 20-50, which meets the claimed SAR range of 6-70. Therefore, the above argument is not considered persuasive.

Claim Interpretation
The claimed term “macroporous zeolite” is interpreted as referring to zeolite characterized by pores delimited by rings constituting 12 T atoms where T = Si or Al (also known in the art as 12-member ring channels or “12-MR”), in light of the disclosure at pg. 10, line 19 - pg. 11, line 4 in the instant specification. See “Claim Interpretation” in the Final Rejection dated 12/31/2020 for a detailed explanation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 15, 17-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 24, and 25 each recite “high selectivity” in the preamble. The term "high selectivity" is a relative term which renders the claim indefinite.  The term "high selectivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation will not be given a patentable weight.
Claims 5-7, 9-13, 15, and 17-22 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claims 1, 24, and 25 recite “when said at least one alkenol is derived from catalytic dehydration of at least one diol.” The limitation is considered unclear because catalytic dehydration is one of the three alternative sources of alkenol, as recited in claim 1, lines 3-4, but the use of “when” signals the catalyst dehydration will occur at some point in time. It appears that the limitation at issue is directed to a contingent limitation and, therefore, said limitation will be interpreted as follows “if said at least one alkenol is derived from catalytic dehydration of at least one diol.”

Claims 1, 24, and 25 each recite “producing a conjugated diene” in the preamble. However, the claim body in claims 1, 24, and 25 does not positively recite a step of producing a conjugated diene, thereby rendering the claims indefinite. For the purpose of examination, claims 1, 24, and 25 are interpreted such that a conjugated diene is produced from the step of “dehydrating said at least one alkenol” (e.g., at lines 5-7, in claim 1). For example, claim 1, lines 5-7 can be amended as follows: “dehydrating said at least one alkenol having a number of to produce a product comprising the conjugated diene,”.

Claim 20-22 each recite a reaction condition. However, claim 1, upon which claims 20-22 depend, recites multiple reactions including “a biosynthetic process” (line 4) and “a catalytic dehydration” (line 4) for producing at least one alkenol, and dehydration of the at least one alkenol to produce a conjugated diene. Consequently, claims 20-22 are considered indefinite because it is unclear as to which of the reactions recited in claim 1 is being limited by the reaction conditions in claims 20-22. For the purpose of examination, claims 20-22 are considered to relate to the dehydration of the at least one alkenol to produce the conjugated diene. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13, 15, 17-22, and 24-25 are rejected under 35 U.S.C. 103 as obvious over Cesana et al. (WO 2015/173780 A1; cited in IDS dated 04/03/2019), in view of Song et al. (US Pub. 2016/0251281 A1, cited in IDS dated 04/03/2019), as evidenced by Nikitina et al. (“Dehydration of 2,3-butanediol over zeolite catalysts”, Petroleum Chemistry vol. 56, 230–236), Innes et al. (US Pat. 4,891,458 A), and Adam et al. (US Pub. 2015/0225311 A1).
Regarding claims 1, 7, 10, and 13 Cesana discloses a process for producing alkenols, including 3-buten-2-ol (i.e. an alkenol having 4 carbon atoms with the formula of C4H8O), by catalytically dehydrating a diol such as 1,3-butanediol, and further discloses that said alkenols are used as a feed material in a subsequent dehydration step for producing 1,3-butadiene (pg. 1, lines 5-24). Particularly, Cesana teaches that the dehydration of the alkenols to 1,3-butadiene is operated in the presence of a solid acid catalyst such as a zeolite (pg. 20, line 21- pg. 21, line 5). Cesana teaches that the dehydration of the diol to the alkenol is operated at a temperature ranging from 200 ºC to 500 ºC and the dehydration of the alkenol to 1,3-butadiene at a temperature ranging from 150 ºC to 500 ºC (cl. 20 and 26), and, thus, Cesana is considered to encompass operations where the dehydration of diol and the dehydration of alkenol are carried out at different temperature conditions. 
2/Al2O3 of between 7 and 60. 
However, Song discloses a process for producing 1,3-butadiene (i.e. a conjugated diene) ([0003]), the process comprising dehydrating 2,3-butanediol in the presence of a catalyst, wherein the suitable catalysts include H-Y zeolite (i.e. zeolite Y in acid form) and H-BEA zeolite (i.e. zeolite beta in acid form) with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0064]-[0065]; [0078]). It is noted that zeolite Y and zeolite beta are considered to meet the claimed “macroporous zeolite” as defined in the instant specification (Spec., pg. 10, lines 19-24). Furthermore, the silica-to-alumina ratio disclosed by Song lies within the claimed range of “between 7 and 60.” Song does not explicitly teach that the above H-Y and H-BEA zeolite catalysts are capable of catalyzing the dehydration of alkenols, such as 3-buten-2-ol, it should be noted that the dehydration of 2,3-butanediol to 1,3-butadiene involves the formation 3-buten-2-ol (i.e. C4 alkenol) as an intermediate product and the conversion of said 3-buten-2-ol to 1,3-butadiene, as evidenced by Nikitina (pg. 234, right-hand column). Therefore, the H-Y and H-BEA zeolite catalysts disclosed by Song are considered to be capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Cesana by employing the H-Y and/or H-BEA zeolite taught by Song as catalyst for the subsequent dehydration step for converting the alkenols obtained from 1,3-butanediol into 1,3-butadiene, because (i) while Cesana teaches that zeolite catalysts can be used for dehydrating the alkenols, e.g. 2-buten-1-ol and 3-buten-2-ol, the reference does not explicitly disclose that those zeolite catalysts comprise at least one macroporous zeolite in acid form with a molar ratio SiO2/Al2O3 of between 7 and 60, (ii) Song teaches a catalyst comprising a macroporous zeolite with a SiO2/Al2O3 ratio of about 20 to 50, 
Cessana/Song does not explicitly teach that the zeolite catalyst comprises at least one inorganic binder selected from the group consisting of silica, alumina, zirconium oxide, titanium oxide and mixtures thereof, in a quantity of between 5% and 80% by weight relative to a total weight of the catalyst. However, it is well within the ordinary skills of an artisan that in catalytic reaction processes zeolites can be incorporated with a binder material, such as alumina, and silica, e.g., with the zeolite amount ranging from 1 to 99 wt% in the mixture, to form a desirable shape that would enhance mass transfer rates and thus catalytic activity, as evidenced by Innes (col. 4, lines 32-39), and/or to be resistant to high temperature conditions, as evidenced by Adam ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art to choose workable binder materials and relative amounts, via routine experimentation, to arrive at the claimed limitation, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One skilled in the art would have been motivated to select a well-known binder material, such as silica and/or alumina, in a quantity between 5% and 80% by weight by the desire to enhance the zeolite catalyst by improving mass transfer rate and its resistance to high temperature. Though the reactions of Innes and Adam are different from the dehydration of alkenols, Innes and Adam evidence the use of binders on zeolite catalysts in processes operating at an elevated temperature. It would be obvious for a person of ordinary skill in the art to recognize that the benefits of using a binder to support a zeolite (e.g. increased stability and resistance to temperature conditions) generally apply to any catalytic reaction operating at high temperatures. Therefore, adding a binder to support the zeolite material disclosed in Cesana/Song merely involves using a well-known technique to improve a known catalytic material according to known methods.

Regarding claim 4, Song teaches that the suitable catalysts include H-Y zeolite (i.e. a zeolite having a FAU structure) and H-BEA zeolite (i.e. a zeolite having a BEA structure) ([0078]).

Regarding claim 5, Song teaches that the suitable catalyst include H-Y zeolite ([0078])

Regarding claim 6, Song teaches that the suitable catalyst include H-Y zeolite with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0078]). The claimed SiO2/Al2O3 range of between 12 and 30 lies within the corresponding range taught by Song, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.

Regarding claim 8, Song teaches that the suitable catalyst include H-BEA (beta) zeolite ([0078]).

Regarding claim 9, Song teaches that the suitable catalyst include H-BEA (beta) zeolite with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0078]). The claimed SiO2/Al2O3 range of between 25 and 30 lies within the corresponding range taught by Song, and is considered prima facie obvious. 

Regarding claims 11 and 12, Cesana discloses that the alkenols that are further dehydrated to produce 1,3-butadiene include 3-buten-2-ol, 3-buten-1-ol, and 2-buten-1-ol, i.e., alkenols having 4 carbon atoms with the formula of C4H8O (pg. 1, lines 15-24).

Regarding claim 15, Cesana discloses that the diol feed, e.g., 1,3-butanediol, is derived from the fermentation of sugars (pg. 16, lines 4-6). 

Regarding claims 17-19, Cesana discloses operating the dehydration of alkenols to 1,3-butadiene in the presence of water and nitrogen gas (pg. 37, line 20 – pg. 38, line 14).

Regarding claim 20, Cesana teaches that the dehydration of alkenols to 1,3-butadiene is conducted at a temperature ranging from 150 ºC to 500 ºC (cl. 26).

Regarding claim 21, Cesana teaches that the dehydration of alkenols to 1,3-butadiene is operated in a reactor operating as described in “Example 4” (relating to the dehydration of diol to alkenol), and it is noted that Example 4 is operated at an atmospheric pressure, i.e., 101 kPa (pg. 27, lines 7-9; pg. 38, lines 9-12).

Regarding claim 22, Cesana teaches operating the dehydration of alkenols to 1,3-butadiene where the alkenol feed (aqueous solution) is the liquid phase and the diluent (N2 gas) in gas phase (pg. 37, line 20 – pg. 38, line 14).

Regarding claim 24, Cesana discloses a process for producing alkenols, including 3-buten-2-ol (i.e. an alkenol having 4 carbon atoms with the formula of C4H8O), by catalytically dehydrating a diol such as 1,3-butanediol, and further discloses that said alkenols are used as a feed material in a subsequent dehydration step for producing 1,3-butadiene (pg. 1, lines 5-24). Particularly, Cesana teaches that the dehydration of the alkenols to 1,3-butadiene is operated in the presence of a solid acid catalyst such as a zeolite (pg. 20, line 21- pg. 21, line 5). Cesana discloses operating the dehydration of the diol to alkenols and the dehydration of the alkenol to 1,3-butadiene, separately (pg. 37, line 20 – pg. 38, line 14). Thus, Cesana is considered to 
While suggesting a zeolite catalyst, Cesana fails to disclose that the dehydration of the alkenols to 1,3-butadiene is specifically operated in the presence of a catalyst comprising at least one macroporous zeolite in acid or prevalently acid form with a molar ratio SiO2/Al2O3 of between 7 and 60. 
However, Song discloses a process for producing 1,3-butadiene (i.e. a conjugated diene) ([0003]), the process comprising dehydrating 2,3-butanediol in the presence of a catalyst, wherein the suitable catalysts include H-Y zeolite (i.e. zeolite Y in acid form) and H-BEA zeolite (i.e. zeolite beta in acid form) with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0064]-[0065]; [0078]). It is noted that zeolite Y and zeolite beta are considered to meet the claimed “macroporous zeolite” as defined in the instant specification (Spec., pg. 10, lines 19-24). Furthermore, the silica-to-alumina ratio disclosed by Song lies within the claimed range of “between 7 and 60.” Song does not explicitly teach that the above H-Y and H-BEA zeolite catalysts are capable of catalyzing the dehydration of alkenols, such as 3-buten-2-ol, it should be noted that the dehydration of 2,3-butanediol to 1,3-butadiene involves the formation 3-buten-2-ol (i.e. C4 alkenol) as an intermediate product and the conversion of said 3-buten-2-ol to 1,3-butadiene, as evidenced by Nikitina (pg. 234, right-hand column). Therefore, the H-Y and H-BEA zeolite catalysts disclosed by Song are considered to be capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Cesana by employing the H-Y and/or H-BEA zeolite taught by Song as catalyst for the subsequent dehydration step for converting the alkenols obtained from 1,3-butanediol into 1,3-butadiene, because (i) while Cesana teaches that zeolite catalysts can be used for dehydrating the alkenols, e.g. 2-buten-1-ol and 3-buten-2-ol, the reference does not explicitly disclose that those zeolite catalysts comprise at least one 2/Al2O3 of between 7 and 60, (ii) Song teaches a catalyst comprising a macroporous zeolite with a SiO2/Al2O3 ratio of about 20 to 50, and (iii) this involves application of a known catalyst to operate a known process and yield predictable results.
Cessana/Song does not explicitly teach that the zeolite catalyst comprises at least one inorganic binder selected from the group consisting of silica, alumina, zirconium oxide, titanium oxide and mixtures thereof, in a quantity of between 5% and 80% by weight relative to a total weight of the catalyst. However, it is well within the ordinary skills of an artisan that in catalytic reaction processes zeolites can be incorporated with a binder material, such as alumina, and silica, e.g., with the zeolite amount ranging from 1 to 99 wt% in the mixture, to form a desirable shape that would enhance mass transfer rates and thus catalytic activity, as evidenced by Innes (col. 4, lines 32-39), and/or to be resistant to high temperature conditions, as evidenced by Adam ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art to choose workable binder materials and relative amounts, via routine experimentation, to arrive at the claimed limitation, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One skilled in the art would have been motivated to select a well-known binder material, such as silica and/or alumina, in a quantity between 5% and 80% by weight by the desire to enhance the zeolite catalyst by improving mass transfer rate and its resistance to high temperature. Though the reactions of Innes and Adam are different from the dehydration of alkenols, Innes and Adam evidence the use of binders on zeolite catalysts in processes operating at an elevated temperature. It would be obvious for a person of ordinary skill in the art to recognize that the benefits of using a binder to support a zeolite (e.g. increased stability and resistance to temperature conditions) generally apply to any catalytic reaction operating at high temperatures. Therefore, adding a binder to support the zeolite material disclosed in Cesana/Song merely 

Regarding claim 25, Cesana discloses a process for producing alkenols, including 3-buten-2-ol (i.e. an alkenol having 4 carbon atoms with the formula of C4H8O), by catalytically dehydrating a diol such as 1,3-butanediol, and further discloses that said alkenols are used as a feed material in a subsequent dehydration step for producing 1,3-butadiene (pg. 1, lines 5-24). Particularly, Cesana teaches that the dehydration of the alkenols to 1,3-butadiene is operated in the presence of a solid acid catalyst such as a zeolite (pg. 20, line 21- pg. 21, line 5). Cesana teaches that the dehydration of the diol to the alkenol is operated at a temperature ranging from 200 ºC to 500 ºC and the dehydration of the alkenol to 1,3-butadiene at a temperature ranging from 150 ºC to 500 ºC (cl. 20 and 26), and, thus, Cesana is considered to encompass operations where the dehydration of diol and the dehydration of alkenol are carried out at different temperature conditions. 
While suggesting a zeolite catalyst, Cesana fails to disclose that the dehydration of the alkenols to 1,3-butadiene is specifically operated in the presence of a catalyst comprising at least one macroporous zeolite in acid or prevalently acid form with a molar ratio SiO2/Al2O3 of between 7 and 60. 
However, Song discloses a process for producing 1,3-butadiene (i.e. a conjugated diene) ([0003]), the process comprising dehydrating 2,3-butanediol in the presence of a catalyst, wherein the suitable catalysts include H-Y zeolite (i.e. zeolite Y in acid form) and H-BEA zeolite (i.e. zeolite beta in acid form) with a SiO2/Al2O3 molar ratio of about 20 to 50 ([0064]-[0065]; [0078]). It is noted that zeolite Y and zeolite beta are considered to meet the claimed “macroporous zeolite” as defined in the instant specification (Spec., pg. 10, lines 19-24). Furthermore, the silica-to-alumina ratio disclosed by Song lies within the claimed range of “between 7 and 60.” Song does not explicitly teach that the above H-Y and H-BEA zeolite 4 alkenol) as an intermediate product and the conversion of said 3-buten-2-ol to 1,3-butadiene, as evidenced by Nikitina (pg. 234, right-hand column). Therefore, the H-Y and H-BEA zeolite catalysts disclosed by Song are considered to be capable of catalyzing the dehydration of 3-buten-2-ol to 1,3-butadiene.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Cesana by employing the H-Y and/or H-BEA zeolite taught by Song as catalyst for the subsequent dehydration step for converting the alkenols obtained from 1,3-butanediol into 1,3-butadiene, because (i) while Cesana teaches that zeolite catalysts can be used for dehydrating the alkenols, e.g. 2-buten-1-ol and 3-buten-2-ol, the reference does not explicitly disclose that those zeolite catalysts comprise at least one macroporous zeolite in acid form with a molar ratio SiO2/Al2O3 of between 7 and 60, (ii) Song teaches a catalyst comprising a macroporous zeolite with a SiO2/Al2O3 ratio of about 20 to 50, and (iii) this involves application of a known catalyst to operate a known process and yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772               


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772